El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Este caso nos permite delinear, por primera vez, el al-cance del privilegio de secretos del negocio. Asimismo, aprovechamos esta ocasión para detallar el procedimiento necesario para invocar y conceder, de ordinario, un privile-gio probatorio en nuestro ordenamiento legal.
i — i
La controversia de este caso tiene su génesis en una demanda que Ponce Advance Medical Group Network, Inc. (PAMG) presentó contra el Dr. Carlos Y. Santiago Gonzá-lez, como creador y administrador de la página “Medicina Defectuosa” en la red social de Facebook.
En ese entonces, PAMG argüyó que el doctor Santiago González realizó expresiones difamatorias, ante miles de seguidores de la página, que menoscabaron la reputación del grupo médico. En particular, detalló que el doctor Santiago González le imputó actuaciones antiéticas e ilegales a PAMG y a los galenos contratados por esta para rendir servicios médicos. Por esa razón, PAMG solicitó un inter-dicto preliminar y permanente, así como una compensa-ción por los daños que alegó sufrir.
Como parte del descubrimiento de prueba, el doctor Santiago González cursó a PAMG una solicitud de admisio-nes, un pliego de interrogatorio y una solicitud de produc-*896ción de documentos. Entre los documentos solicitados a PAMG se encontraban las planillas de contribución de in-gresos, una lista de sus accionistas, las minutas de las re-uniones de su Junta de Directores, los contratos suscritos entre PAMG y los seguros médicos MMM y PMC, así como los contratos suscritos entre PAMG y los médicos que rin-den servicios a nombre del grupo.
PAMG condicionó la entrega de documentos a que el doctor Santiago González firmara un acuerdo de confidencialidad. Con eso adujo que buscaba proteger la información de terceras personas que no son parte del pleito y sus secretos del negocio. Según precisó PAMG, su principal preocupación era que el doctor Santiago González publicara en la mencionada página de Facebook la infor-mación contenida en los documentos solicitados. En res-puesta a esa exigencia, el doctor Santiago González envió una carta a PAMG, en la que denunció que ciertas pregun-tas del interrogatorio fueron contestadas inadecuadamente y exigió, nuevamente, la entrega de los documentos solicitados. PAMG contestó la carta y sugirió concertar una reunión para resolver la controversia sobre el descubri-miento de prueba.
Posteriormente, el doctor Santiago González presentó una moción ante el Tribunal de Primera Instancia al am-paro de la Regla 34.1 de Procedimiento Civil, 32 LPRAAp. V, en la que solicitó que se le ordenara a PAMG contestar correctamente todas las preguntas incluidas en el interro-gatorio y producir la documentación solicitada. Ante esa moción, PAMG presentó un escrito en oposición en el cual expresó que no se había negado a entregar los documentos requeridos, sino que solamente condicionó su suministro a la firma de un acuerdo de confidencialidad, ya que los do-cumentos contenían información confidencial de terceras personas y secretos del negocio. Además, indicó que había invitado al doctor Santiago González a una reunión para solucionar la controversia.
*897El Tribunal de Primera Instancia emitió una orden en la que proveyó “ha lugar” la moción del doctor Santiago González y ordenó a PAMG que contestara los interrogato-rios y entregar los documentos en un término de quince días, “sin reserva, ni excepción”. Apéndice, pág. 56. A raíz de esa determinación, PAMG presentó una solicitud de re-consideración y una orden protectora en la que solicitó, en-tre otras cosas, que se le requiriera al doctor Santiago Gon-zález firmar un acuerdo de confidencialidad como condición para la entrega de los documentos. El foro primario pro-veyó “no ha lugar” a esa solicitud.
Insatisfecha, PAMG recurrió de esa orden mediante un recurso de certiorari al Tribunal de Apelaciones. Sin embargo, el foro apelativo intermedio denegó la expedición del recurso por falta de jurisdicción de acuerdo con la Regla 52.1 de Procedimiento Civil, 32 LPRA Ap. V, por tratarse de la revisión de un asunto interlocutorio. Todavía incon-forme, PAMG recurrió ante nos. En ese momento, me-diante Sentencia, revocamos el dictamen del Tribunal de Apelaciones. Dispusimos que el asunto, cuya revisión pro-curó PAMG, estaba relacionado con un “privilegio eviden-ciario” revisable como excepción, según la Regla 52.1 de Procedimiento Civil, supra. Por lo tanto, devolvimos el caso al foro apelativo intermedio para su resolución en los méritos. Mientras se dilucidaba esa controversia procesal, PAMG consignó los documentos en cuestión ante el foro primario en un sobre marcado y sellado.
En vista de nuestra decisión y después de analizar el recurso de PAMG en sus méritos, el Tribunal de Apelaciones emitió una resolución mediante la cual confirmó al Tribunal de Primera Instancia. Razonó que PAMG se “limitó a seña-lar que la información solicitada por la parte demandada constituía un secreto de negocio sin ofrecer fundamentos que sustentaran la invocación del privilegio”. Apéndice, pág. 13. De esta manera, el foro apelativo intermedio concluyó que PAMG “falló en demostrar la alegada naturaleza confi-*898dencial que le designa a la prueba objeto de impugnación . íd.
Tras una moción de reconsideración fallida, PAMG pre-sentó oportunamente un recurso de certiorari ante este Tribunal. Esencialmente, sostuvo que procede celebrar una vista para poder establecer la existencia del privilegio de secretos del negocio. Explicó que ello se establecería por pre-ponderancia de la prueba. Igualmente, PAMG presentó una moción en auxilio de jurisdicción donde nos solicitó la para-lización de los procedimientos ante el foro primario hasta que dispusiéramos de su recurso de certiorari. Sustentó su pedido en que el foro apelativo intermedio resolvió que pro-cedía la entrega de los documentos en cuestión y el Tribunal de Primera Instancia “podría ordenar la entrega de los do-cumentos” en una vista de seguimiento ya pautada. Ade-más, advirtió que, por ser una orden expresa del Tribunal de Apelaciones, “no tendría otra alternativa que entregar los documentos”, ya que estos fueron depositados en un sobre sellado y marcado que obra en los autos del caso.
El 18 de mayo de 2016 expedimos el auto de certiorari y paralizamos los procedimientos ante el Tribunal de Primera Instancia. Posteriormente, el doctor Santiago González pre-sentó su alegato en oposición. Con el beneficio de la compa-recencia de ambas partes, procedemos a resolver la contro-versia trabada.
hH HH
A. Los privilegios y el descubrimiento de prueba
Es harto conocido que el descubrimiento de prueba se extiende a cualquier materia que no esté privi-legiada y que sea pertinente al asunto en controversia. Alvear Maldonado v. Ernst & Young LLP, 191 DPR 921, 925 (2014). En este aspecto, se desprenden dos limitaciones fundamentales para el proceso de descubrimiento de *899prueba de la Regla 23.1 de Procedimiento Civil, 32 LPRA Ap. V. En primer lugar, es imperioso que el asunto que se pretende descubrir sea pertinente a la controversia que se dirime. Segundo, la materia que se pretende descubrir, aunque sea pertinente, no puede ser privilegiada o que-dará excluida del alcance del descubrimiento de prueba.
Sobre esta segunda restricción, al interpretar la antigua Regla 23.1 de Procedimiento Civil, 32 LPRAAp. III, hemos precisado que la materia privilegiada es aquella que se encuentra dentro del alcance de alguno de los privi-legios reconocidos en las Reglas de Evidencia. E.L.A. v. Casta, 162 DPR 1, 10 (2004); García Rivera et al. v. Enriquez, 153 DPR 323, 333 (2001). Consecuentemente, en au-sencia de la invocación oportuna de un privilegio específico reconocido en nuestras Reglas de Evidencia, una parte en un pleito no puede objetar un requerimiento de descubri-miento de prueba bajo ese fundamento. García Rivera et al. v. Enriquez, supra.
Lo anterior responde a que los privilegios probatorios rompen con el propósito principal de las Reglas de Eviden-cia: “el descubrimiento de la verdad en todos los procedi-mientos judiciales”. Regla 102 de Evidencia, 32 LPRA Ap. VI. De esa manera, “por consideraciones de política pública”, el privilegio excluye prueba que de otro modo sería perti-nente y descubrible. E.L. Chiesa Aponte, Tratado de derecho probatorio: reglas de evidencia de Puerto Rico y federales, San Juan, Pubs. JTS, 1998, T. I, pág. 185. Véase, también, Pagán et al. v. First Hospital, 189 DPR 509, 517-518 (2013). Así, se reconoce la existencia de diversos intereses sociales que requieren protección y que, en ocasiones, pueden ser superiores a la búsqueda de la verdad.
En definitiva, por su función, los privilegios impi-den el descubrimiento de ciertos actos, hechos o comunicaciones. Pagán et al. v. First Hospital, supra. Por esa razón, los tribunales debemos interpretar la existencia de un privilegio probatorio de manera restrictiva para no *900entorpecer la consecución de la verdad en los procesos judiciales. íd., págs. 518-519. Por lo tanto, los privilegios no se concederán de manera automática y se reconocerán únicamente cuando se invoquen de manera certera y oportuna.
Dicho lo anterior, puntualizamos que la parte que se considere poseedora de cierta materia privilegiada cuyo descubrimiento se procura, deberá, tan pronto se solicite la información: (1) objetar la producción de los documentos, las comunicaciones o los objetos requeridos; (2) indicar expresa-mente el privilegio específico que pretende invocar; (3) expo-ner con particularidad los hechos concretos en los que se basa la aplicabilidad del privilegio; (4) fundar con claridad la existencia de los elementos legales del privilegio en cues-tión, y (5) describir la naturaleza de la evidencia no produ-cida de forma tal que, sin revelar la información privile-giada, permita a otras partes evaluar su reclamación. Véanse: Regla 23.3 de Procedimiento Civil, 32 LPRA Ap. V; Pagán et al. v. First Hospital, supra; 4 Graham's Handbook of Federal Evidence 7th Sec. 501:1 (2016).
De no haber discrepancia entre las partes, en tomo a la existencia y alcance del privilegio o de mediar un acuerdo entre ellas sobre cómo proceder con la información privilegiada, la intervención de los foros judiciales será in-necesaria y el procedimiento de descubrimiento de prueba continuará de manera extrajudicial. En cambio, si alguna de las partes se opone a la extensión del privilegio y acre-dita que realizó los esfuerzos de buena fe que exige la Re-gla 34.1 de Procedimiento Civil, 32 LPRAAp. V, el tribunal tendrá que resolver si el poseedor del privilegio estableció, mediante preponderancia de la prueba, los elementos del privilegio que invoca. Véase Pagán et al. v. First Hospital, supra.
Luego de que el tribunal determine que eso se demostró, la aplicación del privilegio dependerá de si está clasificado como absoluto o condicional. Un privilegio se denomina ab-*901soluto porque, una vez se cumplen los requisitos que lo constituyen, los tribunales carecerán de discreción para obligar a divulgar la información privilegiada. Chiesa Aponte, op. cit., pág. 193. Por otro lado, los privilegios con-dicionales son aquellos cuya aplicación puede ceder ante intereses sociales, aunque se cumpla con los requisitos que lo constituyen.
En cambio, si el reclamo de un privilegio se propugna de manera genérica, vaga o mediante planteamientos estereo-tipados, sin cumplir con las cinco exigencias pormenoriza-das, el tribunal puede denegar la objeción y ordenar la pro-ducción de la información. Véase E.L. Chiesa Aponte, Reglas de evidencia de Puerto Rico 2009, San Juan, Pubs. JTS, 2009, pág. 177. Este no está obligado a realizar su propia búsqueda para precisar si, en efecto, existe eviden-cia privilegiada.
B. El privilegio de secretos del negocio
La Regla 513 de Evidencia, 32 LPRAAp. VI, dis-pone que
[e]l dueño de un secreto comercial o de negocio tiene el pri-vilegio —que podrá ser invocado por ella o por él o por la persona que es su agente o empleada— de rehusar divulgarlo y de impedir que otra persona lo divulgue, siempre que ello no tienda a encubrir un fraude o causar una injusticia. Si fuere ordenada su divulgación, el Tribunal deberá tomar aquellas medidas necesarias para proteger los intereses de la dueña o del dueño del secreto comercial, de las partes y de la justicia.
Esta regla de evidencia reconoce el privilegio de secretos del negocio y su propósito es "proteger el sistema de libre empresa al disponer que los dueños de secretos comerciales pueden rehusar divulgar, o impedir que otro divulgue, se-cretos importantes sobre su comercio o negocio, siempre y cuando ello no tienda a encubrir un fraude o causar una injusticia”. (Escolio omitido). Secretariado de la Conferen-cia Judicial y Notarial, Informe de las Reglas de Derecho Probatorio, 2007, pág. 287. En esencia, este privilegio pro*902tege la información comercial de carácter confidencial. Su reconocimiento se cimienta en consideraciones de política pública dirigidas a fomentar la innovación, la producción comercial y el mejoramiento operacional empresarial que, a su vez, contribuyen al desarrollo económico y tecnológico. P.P. Rothstein y S.W. Crump, Federal Testimonial Privileges: Evidentiary Privileges Relating to Witnesses & Documents in Federal Cases 2d Sec. 9:1 (ed. 2012-2013). En este sentido, el público se beneficia tanto de la mejora o inno-vación que representa el propio secreto comercial como del desarrollo de nuevos productos y técnicas, fomentado por la garantía de que existirá una protección judicial. 3 Weinstein’s Federal Evidence 2d Sec. 508.03 [1] (2016). Asi-mismo, estimula el descubrimiento y la explotación de in-venciones, impide que se sobrepasen los métodos de adqui-rir información de manera lícita y se incurra en espionaje industrial, protege la buena fe y evita la apropiación inde-bida del esfuerzo ajeno. 26 Wright and Graham, Federal Practice and Procedure: Evidence Sec. 5642 (2016). En fin, según reconoce el profesor Ernesto L. Chiesa, este privile-gio “tiene un sólido fundamento en defender el sistema de libre empresa”. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009, op. cit, pág. 170.
La redacción de la Regla 513 de Evidencia, supra, es idéntica a la codificación del privilegio de secretos del ne-gocio que propuso el Advisory Committee del Tribunal Supremo de Estados Unidos para las Reglas Federales de Evidencia que, eventualmente, fue rechazada por el Congreso. No obstante, aunque el Congreso no dio paso a esa propuesta que hubiese estatuido la Regla 508 federal de evidencia, los tribunales federales han reconocido la existencia del privilegio según los principios del common law. E.J. Imwinkelried, The New Wigmore a Treatise on Evidence: Evidentiary Privileges, 3ra ed., New York, Ed. Wolters Kluwer, 2016, Sec. 9.2.1. Por otra parte, al igual que en Puerto Rico, versiones análogas de la regla sí están *903en efecto en una gran cantidad de estados que han adop-tado códigos de evidencia modelados en las reglas federales de evidencia. íd.
La Regla 5X3 de Evidencia, supra, no define qué es un secreto del negocio o comercial. Esto se debe a que existe consenso en que la explicación de lo que constituye un se-creto del negocio recae en el derecho sustantivo comercial. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009, op. cit., pág. 170. Véase, también, Imwinkelried, supra, Sec. 9.2.2, pág. 1761 (“To identify the types of information protected under evidence law, the courts often use definitions of ‘trade secrets’ drawn from other, substantive bodies of law” [énfasis suplido]). En otras palabras, el privilegio que tiene una persona de no revelar un secreto comercial pone en práctica el derecho sustantivo que ampara las prácticas jus-tas en el comercio. Weinstein’s, supra, Sec. 508.03 [2]. Como resultado, si bien el privilegio de secretos del negocio se re-conoció expresamente en nuestro ordenamiento probatorio, este último no prescribe por sí solo su alcance.
En nuestra jurisdicción, la legislación especial que re-gula los aspectos sustantivos de los secretos del negocio es la Ley Núm. 80-2011, mejor conocida como la Ley para la Protección de Secretos Comerciales e Industriales de Puerto Rico, 10 LPRA see. 4131 et seq. En su exposición de motivos, la Asamblea Legislativa manifestó que los llama-dos secretos comerciales, también denominados secretos industriales o de negocio, “son útiles para proteger: (1) una invención que sea patentable durante el proceso de aplica-ción para dicha patente, (2) información que no es objeto de una patente o, (3) información que sencillamente no se pueda patentizar, así como procesos, métodos o mecanismos”. Exposición de Motivos de la Ley Núm. 80-2011 (2011 [Parte 2] Leyes de Puerto Rico 1587). Así, ejem-plificó que un secreto comercial puede “consistir en un pro-ceso para manufacturar, tratar o preservar materiales, una fórmula o receta, un proyecto o patrón para el desarro-*904lio de alguna maquinaria, o bien, simplemente una lista de clientes especializados y constitutivos de un mercado de-terminado que confieran alguna ventaja a su dueño sobre sus competidores”. íd. Además, reconoció que la medida legislativa sigue el modelo de la Uniform Trade Secrets Act, promulgada por la Junta de Comisionados para Promover la Uniformidad de Legislación en los Estados y Territorios de la Unión, mejor conocida por sus siglas en inglés ULC (Uniform Law Commission). íd.
En torno a la definición específica de lo que es un secreto comercial, el Art. 3 de la Ley 80-2011 (10 LPRAsec. 4132) dispone que es toda información:
(a) De la cual se deriva un valor económico independiente, ya sea un valor actual o un valor potencial, o una ventaja comercial, debido a que tal información no es de conocimiento común o accesible por medios apropiados por aquellas perso-nas que pueden obtener un beneficio pecuniario del uso o divulgación de dicha información; y
(b) que ha sido objeto de medidas razonables de seguridad, según las circunstancias, para mantener su confidencialidad.
Igualmente, añade que será un secreto comercial la “información generada, utilizada o resultante de los in-tentos fallidos realizados en el proceso de desarrollar [lo] [...] ”. íd. Por otra parte, el Art. 4 de la Ley Núm. 80-2011 (10 LPRA see. 4133) dispone la adopción de medidas razonables de seguridad “para limitar el acceso a la información [que constituye un secreto comercial] bajo circunstancias particulares”. Según dispone la ley, estas medidas razonables de seguridad se determinarán “de acuerdo a la previsibilidad de la conducta mediante la cual el secreto comercial pueda ser obtenido y la naturaleza del riesgo de que se dé tal conducta, así como a la relación costo-beneficio entre la medida [...] y el secreto [...] ”. íd.
De ordinario, el problema de los secretos del ne-gocio surge por primera vez en la etapa del descubrimiento de prueba. R.S. Haydock y D.F. Herr, Discovery Practice, *9058va ed., Nueva York, Ed. Wolters Kluwer, 2016, Sec. 11.05[A]. Al respecto, el inciso (c) del Art. 11 de la Ley Núm. 80-2011 (10 LPRA sec. 4139(c)) regula la producción de información designada por su dueño como un secreto comercial. Dispone que el tribunal deberá determinar si la parte que solicita el descubrimiento tiene una necesidad sustancial de la información antes de ordenar su producción. íd. Se entenderá que existe una “necesidad sustancial” si están presentes las cuatro circunstancias si-guientes:
(1) Las alegaciones presentadas con el fin de establecer la existencia o ausencia de responsabilidad han sido presentadas de manera específica;
(2) la información que se busca descubrir es directamente relevante a las alegaciones presentadas de manera específica;
(3) la información que se busca descubrir es tal, que la parte que busca su descubrimiento quedaría sustancialmente perju-dicada si no se le permite acceso a la misma, y
(4) existe una creencia de buena fe de que el testimonio o evidencia que se derive de la información que forma parte del secreto comercial será admisible en el juicio. íd.
Además, el Art. 11 regula ciertos aspectos prácticos que los tribunales deben observar en el proceso de descubrimiento para este tipo de prueba. Primero, el tribunal puede condicionar su divulgación a la prestación de una fianza apropiada. Art. 11(e) de la Ley Núm. 80-2011 (10 LPRA sec. 4139(e)). Sin embargo, reconoce de manera tajante que “no [se] ordenará [el] acceso directo a bases de datos que contengan información que forme parte de un secreto comercial, a menos que el tribunal encuentre que el proponente del descubrimiento no puede obtener dicha in-formación por ningún otro medio y que la información no está sujeta a ningún privilegio”. Art. 11(d) de la Ley Núm. 80-2011 (10 LPRA sec. 4139(d)). Por otro lado, cuando se discuta o divulgue un secreto comercial en un juicio o vista, el tribunal “ordenará el desalojo, de la sala, de todas aque-llas personas cuya presencia no sea imprescindible para la *906continuación del proceso judicial” y se permitirá al dueño obtener acuerdos de confidencialidad firmados individual-mente por todas las personas que se encuentren presentes en sala o sean parte de cualquier procedimiento en el cual se discuta, presente o divulgue, de cualquier otro modo, el secreto comercial. Art. 11(h) de la Ley Núm. 80-2011 (10 LPRA sec. 4139(h)). Por último, toda la información que sea parte del secreto comercial, así como cualquier dupli-cado, deberá ser devuelta a su dueño al finalizar el litigio o será destruida a satisfacción de este. Art. ll(i) de la Ley Núm. 80-2011 (10 LPRA sec. 4139(i)),
De las disposiciones legales expuestas podemos deducir que un secreto comercial es toda aquella informa-ción (1) de la cual se deriva un valor actual, un valor po-tencial o una ventaja económica; (2) que no es de conoci-miento común o accesible por medios apropiados, y (3) que se ha mantenido confidencial a través de medidas razona-bles de seguridad. Art. 3 de la Ley Núm. 80-2011, supra. Asimismo, tanto de la legislación especial para la protec-ción de secretos comerciales como del ordenamiento proba-torio se desprende que la protección que concede el privile-gio sobre este tipo de información no es categórica o incondicional. El privilegio puede ser superado si se invoca para encubrir un fraude o si su empleo causa una injusti-cia porque la parte que solicita el descubrimiento tiene una necesidad sustancial de la información privilegiada. Regla 513 de Evidencia, supra. Por consiguiente, aunque se con-ceda su aplicación, el tribunal puede "recurrir a un ‘justo medio’ para permitir la divulgación de la materia protegida en forma limitada”. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009, op. cit., pág. 169. En esos dos escenarios, los foros judiciales pueden autorizar la producción de la información que constituye el secreto comercial mientras preserven su confidencialidad y, para ello, tomen medidas razonables de seguridad. Véase Weinstein’s, supra, Sec. 508.07[1] {“Once the court determines that the materials at *907issue are trade secrets and the party seeking their disclosure has shown that the materials are relevant to the matters in controversy the court must determine what precautions should be applied to the disclosure”). (Énfasis suplido). Véase, además, Rothstein y Crump, supra, Sec. 9:8. (“If allegedly protected information is ordered disclosed, the court should [...] consider the application of proper safeguards to protect the substantial interest, both public and private, that underline the privilege”). (Énfasis suplido). Estas medidas preventivas podrán incluir, entre otras, emitir una orden protectora que asegure su confi-dencialidad, mantener los expedientes del caso sellados, requerir la firma de acuerdos de confidencialidad y ordenar a cualquier persona involucrada en el litigio a no divulgar la información privilegiada sin autorización previa. Regla 23.2 de Procedimiento Civil, 32 LPRA Ap. V; Art. 4 de la Ley Núm. 80-2011, supra. Véanse, también: Imwinkelried, supra, Sec. 9.2.3; Rothstein y Crump, supra, Sec. 9:8.
C. Proceso para invocar el privilegio de Secretos del Nego-cio
Analizados los aspectos sustantivos del privile-gio, detallamos el proceso adecuado para su invocación. Para entrar en el ámbito de la protección del privilegio de secretos del negocio, la parte proponente deberá cursar a la parte que procura su divulgación una comunicación en la cual: (1) objete la producción de la información privilegiada tan pronto la otra parte solicite su producción; (2) indique específicamente los documentos, las comunicaciones o los objetos requeridos que designa como secreto comercial; (3) señale con particularidad los hechos precisos que dan lugar a que esa materia sea catalogada como un secreto comercial; (4) fundamente con claridad que de esa informa-ción se deriva un valor económico o una ventaja comercial demostrable, que no es conocida generalmente o verificable fácilmente por terceros, especialmente por competidores, y *908que ha sido objeto de medidas razonables de seguridad para mantener su confidencialidad, y por último, (5) des-criba la naturaleza de la evidencia no producida de forma tal que, sin ser revelada, permita a las partes y, eventual-mente, al tribunal evaluar su reclamación.
De no haber discrepancia entre las partes en torno a que la información es privilegiada, la participación del tribunal resultará innecesaria y el proceso de descubrimiento de prueba proseguirá. No obstante, si la parte que solicita la información se opone a la extensión del privilegio y pre-senta la certificación exigida por la Regla 34.1 de Procedi-miento Civil, supra, deberá controvertir los hechos en los que se sustenta la clasificación de la información como pri-vilegiada o podrá demostrar que los elementos constituti-vos del privilegio no están presentes. En cambio, la parte proponente del privilegio podrá rebatir los argumentos que se esgriman contra la aplicación del privilegio.
En el ejercicio de aquilatar si la información satisface los elementos del privilegio, el tribunal efectuará una ins-pección en cámara de la materia en cuestión. Durante su revisión, el juez debe prestar especial atención a la compro-bación de que el dueño del alegado secreto comercial tomó medidas razonables para proteger su confidencialidad. Así, por ejemplo, observará si la información se guarda en ar-chivos o áreas restringidas; si está sujeta a medidas de seguridad tales como códigos de acceso u otras restriccio-nes físicas de acceso; o si se requiere que otras personas que tienen acceso a la información suscriban acuerdos de confidencialidad, entre otros factores. Imwinkelried, supra, Sec. 9.2.2.
Enfatizamos que, por mandato del Art. 11 de la Ley Núm. 80-2011, supra, si se discute o divulga la información durante una vista, el tribunal ordenará el desalojo de la sala de todas aquellas personas cuya presencia sea pres-cindible para la continuación de los procedimientos. Asi-*909mismo, el tribunal le permitirá al dueño de la información obtener acuerdos de confidencialidad firmados individual-mente por todas las personas que se encuentren presentes en sala o sean parte de cualquier procedimiento en el cual se discuta o divulgue de cualquier modo el posible secreto comercial.
Examinada la postura de ambas partes, el tribunal de-terminará si la información objeto de controversia está su-jeta al privilegio de secretos del negocio. Si encuentra que no se satisfacen los elementos necesarios, la materia no será privilegiada. Por el contrario, si considera que se cum-plen los requisitos para conferir el privilegio, el tribunal ordenará que la información, o una porción específica de esta, se marque como un secreto comercial y se deposite en un sobre sellado.
Ahora bien, por tratarse de un privilegio condicional, aun cuando el privilegio aplique, la parte que solicita el descubrimiento de prueba puede superarlo al evidenciar que, con su implementación, se encubre un fraude o se causa una injusticia porque existe una necesidad sustan-cial por la información. Esta última opción se considerará en conformidad con las cuatro circunstancias dispuestas en el inciso (c) del Art. 11 de la Ley Núm. 80-2011, supra. Sin embargo, el dueño de la información podrá exigir la adop-ción de alguna medida de seguridad como condición para la entrega de la información. En esa eventualidad, el juzga-dor deberá tomar las medidas razonables de seguridad que resulten necesarias para proteger el secreto comercial. El ejercicio de ordenar la adopción de las medidas de seguri-dad será de razonabilidad, que se realizará caso a caso y en el que se considerarán los intereses de las partes, los ries-gos involucrados y el efecto que supone la medida sobre el secreto comercial. De igual modo, en el interés de la justi-cia, el juzgador puede limitar la parte del secreto que se revelará. En otras palabras, el tribunal podría decidir que *910la concesión parcial de la información privilegiada es la solución más apropiada. Regla 23.2 de Procedimiento Civil, supra; Imwinkelried, supra, Sec. 9.2.3.
En cambio, en casos en los que no se haya invocado un privilegio o no se cumplan los requisitos para conferir el privilegio y se deniegue una orden protectora en todo o en parte, el tribunal podrá, bajo aquellos términos y condicio-nes que sean justos, ordenar que la parte solicitante pro-vea o permita el descubrimiento así interesado. Regla 23.2 de Procedimiento Civil, supra.
III
En este caso, durante el proceso de descubrimiento de prueba, el doctor Santiago González cursó a PAMG un in-terrogatorio, una solicitud de producción de documentos y un requerimiento de admisiones. Específicamente, el doctor Santiago González solicitó la entrega de varios docu-mentos de PAMG que incluían las planillas de contribución sobre ingresos de PAMG, su lista de accionistas, las minu-tas de las reuniones de su Junta de Directores, los contra-tos suscritos entre PAMG a las compañías MMM y PMC, así como los contratos de servicios de los galenos que tra-bajaban con PAMG, entre otros. Desde ese momento y en lo sucesivo, PAMG alertó que la información contenida en esos documentos es privada, confidencial y constituye se-cretos del negocio. En ese sentido, argüyó ha tomado las medidas necesarias para salvaguardar la naturaleza confi-dencial de la información solicitada y proteger sus opera-ciones comerciales. Por consiguiente, PAMG solicitó la firma de un acuerdo de confidencialidad mediante el cual se limitaría el uso de la información para fines de este litigio sin que se divulgara a terceras personas. Además, sugirió concertar una reunión para resolver la situación, según exige la Regla 34.1 de Procedimiento Civil, supra. Sin embargo, el doctor Santiago González se negó a suscri-*911bir el acuerdo y procuró la intervención del Tribunal de Primera Instancia. En respuesta, el foro primario ordenó la entrega de los documentos sin reserva, determinación que fue confirmada por el Tribunal de Apelaciones.
Analizado el expediente exhaustivamente, entendemos desacertado el proceder de los foros recurridos en este litigio. No obstante, sabemos que ello se debe al vacío que hasta el presente existía en nuestro ordenamiento proba-torio en torno a la interpretación del alcance del privilegio sobre los secretos del negocio. En particular, ambos foros erraron al determinar precipitadamente la improcedencia del privilegio invocado por PAMG y que procedía la produc-ción de la evidencia en cuestión. Contrario a lo ocurrido, una vez el asunto se trajo ante la consideración del Tribunal de Primera Instancia, este debió, conforme a la Regla 34.1 de Procedimiento Civil, supra, requerirle a la parte que se opone a la extensión del privilegio una acreditación de que realizó esfuerzos razonables, con prontitud y buena fe, para tratar de llegar a un acuerdo y solucionar la con-troversia en tomo al descubrimiento de prueba. Acreditado el desacuerdo entre las partes, el foro primario debió resolver si PAMG estableció, mediante preponderancia de la prueba, los elementos del privilegio que invocó. Por su parte, el doctor Santiago González tendría la oportunidad de oponerse a la categorización de la información como un secreto comercial o podría sustentar la procedencia de la producción ante el atributo condicional de ese privilegio. Asimismo, el foro apelativo intermedio erró al enunciar au-tomáticamente que el poseedor del privilegio tiene que es-tablecer su existencia mediante preponderancia de la prueba cuando no se le ha brindado la oportunidad de hacerlo.
No podemos perder de perspectiva que el proceso para el descubrimiento de prueba recae inicialmente sobre las par-tes litigantes, sin intervención del tribunal. No es hasta que surge una controversia que no se puede resolver extra-*912judicialmente que el tribunal toma un rol medular. Este debe manejar el proceso con el norte de procurar que la información pertinente a la adjudicación de la controversia esté al alcance de todas las partes. Por lo tanto, resulta irrazonable exigirle a una parte que establezca extrajudi-cialmente el alcance de un privilegio mediante preponde-rancia de la prueba. Trabadas las partes en cómo proceder con la controversia sobre el descubrimiento de prueba, re-iteramos que el tribunal debe tomar cartas en el asunto y resolver si el poseedor del privilegio estableció la existencia de los elementos del privilegio que invoca mediante pre-ponderancia de la prueba.
Ahora bien, aclarado el marco procesal que se deberá observar ante este tipo de escenario, procede devolver el caso al foro primario para que este determine si la infor-mación que solicita el doctor Santiago González está sujeta al privilegio de secretos del negocio. Si bien PAMG invocó la protección del privilegio de manera oportuna, le adver-timos que tendrá el peso de identificar con precisión los elementos del privilegio y la información particular que consta en los documentos solicitados y a su entender cons-tituye un secreto comercial. En ese proceder, el foro prima-rio está facultado para tomar las medidas que sean nece-sarias para proteger los intereses de la justicia y de ambas partes.
i — 1 C
Por los fundamentos expuestos, se revoca la sentencia del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia, Sala de Ponce, para que se dirima la existencia del privilegio de secretos del negocio de manera compatible con esta Opinión y continúen los procedimientos.